Appeal by the defendant from a judgment of the Supreme Court, Kings County (Sullivan, J.), rendered April 3, 2003, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law and as a matter of discretion in the interest of justice, and a new trial is ordered.
During summation the prosecutor improperly vouched for the prosecution’s main witness (see People v Collins, 12 AD3d 33 [2004]), argued that the defendant had a general propensity to commit crime (see People v Sanders, 303 AD2d 694 [2003]), suggested that the grand jury indictment constituted evidence of the defendant’s guilt (see People v Jamal, 307 AD2d 267 [2003]; People v LaDolce, 196 AD2d 49 [1994]), and made additional unduly prejudicial and inflammatory remarks (see People v Robinson, 260 AD2d 508 [1999]). The cumulative effect of these errors was to deprive the defendant of a fair trial in this single-eyewitness case. Accordingly, a new trial is required.
*507In light of our determination, we need not consider the defendant’s remaining contentions. Adams, J.E, Ritter, Mastro and Lifson, JJ., concur.